 NICKEY CHEVROLET SALES, INC.411Nickey Chevrolet Sales, Inc. and Jimmy L. Strozier.Cases 13-CA-11220 and 13-CA-11389September29, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOUpon charges filed on February 2, 1972, andApril 4, 1972, by Jimmy L. Strozier, an individual,herein called the Charging Party, and duly served onNickey Chevrolet Sales, Inc., herein called the Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region13, issued a consolidated complaint on May 17, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in an unfair labor prac-tice affecting commerce within the meaning of Sec-tion 8(a)(4) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practice, the con-solidated complaint alleges, in substance, that Re-spondent violated Section 8(a)(4) and (1) of the Actby discharging employee Jimmy L. Strozier, theCharging Party, because he filed unfair labor practicecharges against it with the Board. On June 5, 1972, theRespondent filed an answer to the consolidated com-plaint admitting in part, and denying in part, the alle-gations in the complaint. By letter dated June 19,1972, Respondent withdrew its answer and agreed tothe issuance of a Board Order in this matter.On June 23, 1972, the General Counsel filed withthe Chief Trial Examiner, a Motion for Judgment onthe Pleadings, herein called Motion for SummaryJudgment, and on June 26, 1972, the Acting ChiefTrial Examiner referred the motion to the Board forruling. Subsequently, on July 10, 1972, the Board is-sued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter failed to file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto,The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board,unlessgood cause to the contrary is shown.The consolidated complaint served on the Re-spondent specifically stated that unless an answer wasfiled to the complaint within 10 days from the servicethereof, "all allegations in the complaint ... shall bedeemed to be admitted to be true and may be sofound by the Board." Although the Respondent time-ly filed an answer, by letter dated June 19, 1972, itsubsequently withdrew its answer "with a view to aformal settlement (by Board order)," thereby ac-quiescing in the issuance of a Board Order herein. Thewithdrawal of an answer of necessity has the sameeffect as a failure to file, and thus the allegations ofthe complaint must be deemed admitted as true as ifno answer had ever been filed.' No good cause to thecontrary having been shown, in accordance with therule set forth above, the allegations in the consolidat-ed complaint against the Respondent are deemed ad-mitted and are found to be true 2 We shall,accordingly, grant theMotion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, an Illinois corporation, maintainsits principal office and place of business in Chicago,Illinois,where it is now, and has been at all timesmaterial herein, engaged in the retail sale, distribu-tion, and servicing of new and used automobiles,trucks, and related products. During the past calendaror fiscal year, a representative period, Respondent, inthe course and conduct of its business operations, soldand distributed automobiles, trucks, and related prod-ucts having a gross value in excess of $500,000 andreceived goods and materials valued in excess of.$100,000 directly from States other than Illinois.'Cyntell Tool Company,196 NLRB No150, and cases cited therein2Wilson & Sons,193 NLRBNo 51, and cases cited therein.199 NLRB No. 71 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find,on the basis of the foregoing, that Re-spondent is, and has been at all times material herein,an employer engaged-incommercewithin themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assert juris-diction herein.IITHEUNFAIR LABOR PRACTICEOn or about March 3, 1972, Respondent dis-charged employee Jimmy L. Strozier because he filedunfair labor practice charges against it with theBoard.Accordingly, we find that Respondent, by theconduct described above, discharged or otherwise dis-criminated against an employee because he had giventestimony under the Act and that by such conductRespondent has engaged in and is engaging in anunfair labor practice within the meaning of Section8(a)(4) and (1) of the Act.III. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.IV THE REMEDYHaving found that Respondent has engaged inan unfair labor practice in violation of Section 8(a)(4)and (1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent's discharge ofJimmy L. Strozier violated the Act, we shall order thatRespondent offer to Strozier immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges, and make him whole for any loss of earnings hemay have suffered by reason of his discharge by pay-ment to him of a sum of money equal to that whichhe would normally have earned as wages from thedate of his discharge to the date of Respondent's offerof reinstatement, less his net earnings during suchperiod, with backpay and interest thereon computedin the manner prescribed inF.W. Woolworth Compa-ny,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Nickey ChevroletSales,Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.By discharging Jimmy L. Strozier because hefiled charges with the Board, all as hereinabovefound, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(4) and (1)of the Act.3. The aforesaid is an unfair labor practice affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Nick-eyChevroletSales,Inc.,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or refusing to reinstate employ-ees because they have filed charges under the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Offer Jimmy L. Strozier immediate and fullreinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makehim whole for any loss of pay he may have sufferedas a result of the discrimination against him in themanner set forth in the section above entitled "TheRemedy."(b)Notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records relevant and necessary to analyze theamount of backpay due under the terms of this Order.(d) Post at its Chicago, Illinois, place of businesscopies of the attached notice marked "Appendix."33 In the event that thisOrder isenforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading"Posted by Order of theNational LaborRelations Board"shall read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board." NICKEY CHEVROLET SALES,INC.413Copies of said notice,on forms provided by the Re-gional Director for Region 13, after being duly signedby Respondent's representative,shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(e)Notify the Regional Director for Region 13,in writing,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdischarge or refuse to reinstateany employeebecause he has filed a charge un-der the NationalLaborRelationsAct,asamended.WE WILL NOTin any like or related mannerinterfere with,restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL offer Jimmy L. Strozier immediateand full reinstatement to his former job or,if thatjob no longer exists,to a substantially equivalentposition,without prejudice to his seniority or oth-er rights and privileges previously enjoyed, andmake him whole for any loss of pay he may havesuffered as a result of the discrimination againsthim.NICKEY CHEVROLET SALES, lIC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnitedStates,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must notbe defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EverettMcKinley Dirksen Building,Room 881,219 South Dearborn Street, Chicago, Illi-nois 60604, Telephone312-353-7572.